Case 1:20-cv-01492-TWP-DML Document 1 Filed 05/26/20 Page 1 of 3 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JACQUELINE PRYOR,

            Plaintiff,

            v.                                               CAUSE NO. 1:20-cv-1492

COSTCO WHOLESALE CORPORATION,

            Defendant.

                             NOTICE OF REMOVAL OF ACTION

       Defendant Costco Wholesale Corporation (“Costco”), by counsel, for its Notice of

Removal of Action, states as follows:

       1.        On April 7, 2020, Plaintiff filed her Complaint against Defendant Costco in the

Marion County Superior Court No. 1 under Cause Number 49D01-2004-CT-013308. A copy of

Plaintiff’s Complaint is attached as Exhibit “”C.

       2.        Defendant Costco was served with Plaintiff’s Complaint by service through CT

Corporation on April 10, 2020.

       3.        In her Complaint, Plaintiff alleges that on July 5, 2018, she was an invitee on the

Defendant’s Property working as a product demonstrator for an entity known as Club

Demonstration Services, for the financial benefit of the Defendant. She alleges that on that date,

she was allegedly struck by a forklift driven by a Costco employee, which caused her to suffer

injuries and damages. Plaintiff’s Complaint contained an open prayer for damages and alleged

that “as a direct and proximate result of Defendant’s negligence and that of its employees, the

Plaintiff has experienced, among other things, physical pain, mental anguish, lost wages, and the

loss of enjoyment of life from her personal injuries.”
Case 1:20-cv-01492-TWP-DML Document 1 Filed 05/26/20 Page 2 of 3 PageID #: 2




        4.      Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

of the impediments to removal under 28 U.S.C. § 1445 are present in this action.

        5.      Diversity of Citizenship is present, as Defendant Costco Wholesale Corporation is

incorporated under the laws of the State of Washington with its principal place of business in

Issaquah, Washington and Plaintiff is a citizen of the State of Indiana.

        6.      On May 20, 2020, Undersigned counsel received written confirmation from counsel

for Plaintiff in an e-mail that the amount in controversy exceeded $75,000. Thus, pursuant to

Local Rule 81.1, Defendant certifies that to the best of its knowledge, information and belief, the

amount in controversy exceeds Seventy-five Thousand Dollars ($75,000.00), exclusive of interest

and costs.

        7.      This Notice of Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

        8.      Copies of all pleadings filed in the state court action that are in the possession of

Defendant Costco are attached as Exhibit “B”.

        9.      Contemporaneously herewith, written notice is being provided to all adverse parties

and to the Clerk of the Marion County Superior Court No. 1 that this Notice of Removal is being

filed in this Court.

        WHEREFORE, Defendant Costco Wholesale Corporation prays that the entire state court

action under Cause Number 49D01-2004-CT-013308 now pending in the Marion County Superior

Court No. 1 of Indiana be removed to this Court for all further proceedings.

        Dated this 26th day of May 2020.
Case 1:20-cv-01492-TWP-DML Document 1 Filed 05/26/20 Page 3 of 3 PageID #: 3




                                           Respectfully submitted,

                                           KOPKA PINKUS DOLIN PC


                                           By: /s/ Leslie B. Pollie
                                               Leslie B. Pollie, Atty No. 25716-49
                                               Jessica N. Hamilton, Atty No. 34268-71
                                               Attorneys for Defendant

                               CERTIFICATE OF SERVICE

       I hereby certify that on 26th day of May, 2020, the foregoing has been filed through the
Court’s ECF system and notice has been electronically served on all counsel of record. Parties
may access this filing through the Court’s system.

Nicholas J. Wagner
Darron S. Stewart
STEWART & STEWART
931 South Rangeline Road
Carmel, IN 46032
nicholas@getstewart.com
darron@getstewart.com
Attorneys for Plaintiff

                                             /s/ Leslie B. Pollie

KOPKA PINKUS DOLIN PC
550 Congressional Boulevard
Suite 310
Carmel, IN 46032
(317) 818-1360 | office
(317) 818-1390 | fax
lbpollie@kopkalaw.com
